APPLICATION FOR RE-HEARING
BY THE COURT:
The above-entitled cause is now being determined on Plaintiff-Appellant’s application for re-hearing.
The accompanying brief very ably argues the incorrectness of our original finding as contained in the principal opinion.
We find no questions not originally considered, and for that reason, the application for re-hearing must be overruled.
BARNES, PJ, HORNBECK, J., concur.
APPLICATION TO CERTIFY TO SUPREME COURT
BY THE COURT:
The above entitled cause is now being determined on appellant’s application to certify to the Supreme Court of Ohio on the ground of claimed conflict with the judgments pronounced by two other Courts of Appeals of Ohio on the same question.
The claimed conflict is' with the following cases: Industrial Commission v Gillard, 41 Oh Ap 297, and Industrial Commission v Harney, 30 O. L. Rep. 559.
In our original opinion we distinguish the case of Commission v Barney,.supra, and do not find conflict as. claimed.
The Industrial Commission v Gillard, supra, was not cited by counsel in their original briefs nor did we refer to it in our original opinion.
This case was cited on application for re-hearing. In passing on the application for re-hearing we overruled same and held to our original conclusions. We considered then and do now that there is a conflict in our opinion and that in the Gillard case relative to the proper inference to be drawn from the factual questions when considered in the most favorable light to claimant.
In view of the fact that the trial court in the instant case directed a verdict it would be our obligation upon review to consider the factual questions in the most favorable light to claimant.
In the past it has been our practice on applications to certify on the ground of conflict not to order certification where it clearly appears that the Supreme Court of Ohio has decided the principle contrary to that announced in the claimed conflicting Court of Appeals judgment. The judgment of the Supreme Court in the following two cases, Industrial Commission v Franken, 126 Oh St 299, and Industrial Commission v Crawford, 126 Oh St 379, is at variance with the judgment of the Court of Appeals in the Gillard case, supra, while our opinion is in line with the principles announced in these two cases. But for subsequent decisions by the Supreme Court • and the Courts of Appeals of other districts we would unhesitatingly decline to certify as being in conflict on the ground that the Supreme Court has decided the question. Subsequent to the Franken case, supra, and the Crawford case, supra, the Supreme Court had decided the cases of Spicer Manufacturing Company v Tucker, 127 Oh St 421, and Industrial Commission v Bartholome, 128 Oh St 13. Some able lawyers, as well as jurists think they see a. possible inferential overruling of the announcement made in the Franken and Crawford cases. This is pointed out at length in the case of Industrial Commission v Luger, 54 Oh Ap 148.
*299Without repeating the "analysis therein made we adopt by reference that op-, inion as applicable to the instant case.
In view of this situation we have concluded to order a certification,with the hope that the Supreme Court in passing on the instant, case will' clarify some of the questions that are bothering the Bench and Bar.
Entry of certification may be drawn and presented.
BARNES, PJ., HORNBECK and GEIGER, JJ, concur.